Exhibit 10.1

ENTEROMEDICS INC.

$20,000,000

EQUITY DISTRIBUTION AGREEMENT

July 31, 2013

Canaccord Genuity Inc.

99 High Street, 12th Floor

Boston, Massachusetts 02110

Ladies and Gentlemen:

EnteroMedics Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Canaccord Genuity Inc. (“Canaccord”), as
follows:

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it will issue and sell through Canaccord, acting as sales
agent, shares (the “Shares”) of the Company’s common stock, $0.01 par value per
share (the “Common Stock”) having an aggregate offering price of up to
$20,000,000. The Shares will be sold on the terms set forth herein at such times
and in such amounts as the Company and Canaccord shall agree from time to time.
The issuance and sale of the Shares through Canaccord will be effected pursuant
to the Registration Statement (as defined below) filed by the Company and
declared effective by the Securities and Exchange Commission (the “Commission”).

2. Placements.

 

  (a) Placement Notice. Each time that the Company wishes to issue and sell
Shares hereunder (each, a “Placement”), it will notify Canaccord by e-mail
notice (or other method mutually agreed to in writing by the parties) containing
the parameters within which it desires to sell the Shares, which shall at a
minimum include the number of Shares (“Placement Shares”) to be issued, the time
period during which sales are requested to be made, any limitation on the number
of Shares that may be sold in any one day and any minimum price below which
sales may not be made (a “Placement Notice”), a form of which shall be mutually
agreed upon by the Company and Canaccord. The Placement Notice shall originate
from any of the individuals (each an “Authorized Representative”) from the
Company set forth on Schedule 1 (with a copy to each of the other individuals
from the Company listed on such schedule), and shall be addressed to each of the
individuals from Canaccord set forth on Schedule 1 attached hereto, as such



--------------------------------------------------------------------------------

Schedule 1 may be amended from time to time. The Placement Notice shall be
effective upon confirmation by Canaccord unless and until (i) Canaccord declines
to accept the terms contained therein for any reason, in its sole discretion, in
accordance with the notice requirements set forth in Section 4, (ii) the entire
amount of the Placement Shares have been sold, (iii) the Company suspends or
terminates the Placement Notice in accordance with the notice requirements set
forth in Section 4, (iv) the Company issues a subsequent Placement Notice with
parameters superseding those on the earlier dated Placement Notice, or (v) the
Agreement has been terminated under the provisions of Section 12.

 

  (i) Placement Fee. The amount of compensation to be paid by the Company to
Canaccord with respect to each Placement (in addition to any expense
reimbursement pursuant to Section 7(i)(ii)) shall be equal to 2.0% of gross
proceeds from each Placement.

 

  (ii) No Obligation. It is expressly acknowledged and agreed that neither the
Company nor Canaccord will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to Canaccord, and then only upon the terms specified therein
and herein. It is also expressly acknowledged that Canaccord will be under no
obligation to purchase Shares on a principal basis. In the event of a conflict
between the terms of this Agreement and the terms of a Placement Notice, the
terms of the Placement Notice control.

3. Sale of Placement Shares by Canaccord. Subject to the terms and conditions of
this Agreement, upon the Company’s issuance of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement,
Canaccord will use its commercially reasonable efforts consistent with its
normal trading and sales practices to sell on behalf of the Company and as
agent, such Placement Shares up to the amount specified, and otherwise in
accordance with the terms of such Placement Notice. The Company acknowledges
that Canaccord will conduct the sale of Placement Shares in compliance with
applicable law including, without limitation, Regulation M under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and that such compliance
may include a delay in commencement of sales efforts after receipt of a
Placement Notice. Canaccord will provide written confirmation to the Company no
later than the opening of the Trading Day next following the Trading Day on
which they have made sales of Placement Shares hereunder setting forth the
number of Placement Shares sold on such day, the compensation payable by the
Company to Canaccord with respect to such sales, and the Net Proceeds (as
defined below) payable to the Company. Canaccord may sell Placement Shares by
any method permitted by law deemed to be an “at the market” offering under Rule
415 of the Securities Act of 1933, as amended (the “Securities Act”), including
without limitation sales made directly on The NASDAQ Capital Market (the
“Principal Trading Market”), on any other existing trading market for the Common
Stock or to or through a market maker. Notwithstanding anything to the contrary
set forth in this Agreement or a Placement Notice, the Company acknowledges and
agrees that (i) there can be no assurance that Canaccord will be successful in
selling any Placement Shares or as to the price at which any Placement Shares
are

 

-2-



--------------------------------------------------------------------------------

sold, if at all, and (ii) Canaccord will incur no liability or obligation to the
Company or any other person or entity if they do not sell Placement Shares for
any reason other than a failure by Canaccord to use its commercially reasonable
efforts consistent with its normal trading and sales practices to sell on behalf
of the Company and as agent such Placement Shares as provided under this
Section 3. For the purposes hereof, “Trading Day” means any day on which the
Principal Trading Market is open for trading.

4. Suspension of Sales. The Company or Canaccord may, upon notice to the other
party in writing, by telephone (confirmed immediately by verifiable facsimile
transmission) or by e-mail notice (or other method mutually agreed to in writing
by the parties), suspend any sale of Placement Shares; provided, however, that
such suspension shall not affect or impair either party’s obligations with
respect to any Placement Shares sold hereunder prior to the receipt of such
notice. The Company agrees that no such notice shall be effective against
Canaccord unless it is made to one of the individuals named on Schedule 1
hereto, as such Schedule may be amended from time to time.

5. Settlement.

 

  (a) Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Business Day (or such earlier day as is agreed by the parties
to be industry practice for regular-way trading) following the date on which
such sales are made (each a “Settlement Date”). The amount of proceeds to be
delivered to the Company on a Settlement Date against the receipt of the
Placement Shares sold (“Net Proceeds”) will be equal to the aggregate sales
price at which such Placement Shares were sold, after deduction for (i) the
commission or other compensation for such sales payable by the Company to
Canaccord, as the case may be, pursuant to Section 2 hereof, as the case may be,
(ii) any other amounts due and payable by the Company to Canaccord hereunder
pursuant to Section 7(i) hereof, and (iii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales.

 

  (b) Delivery of Shares. On each Settlement Date, the Company will, or will
cause its transfer agent to, electronically transfer the Placement Shares being
sold by crediting Canaccord’s accounts or its designee’s account at The
Depository Trust Company through its Deposit Withdrawal Agent Commission System
or by such other means of delivery as may be mutually agreed upon by the parties
hereto and, upon receipt of such Placement Shares, which in all cases shall be
freely tradeable, transferable, registered shares in good deliverable form,
Canaccord will, on each Settlement Date, deliver the related Net Proceeds in
same day funds delivered to an account designated by the Company prior to the
Settlement Date. If the Company defaults in its obligation to deliver Placement
Shares on a Settlement Date, the Company agrees that in addition to and in no
way limiting the rights and obligations set forth in Section 10 hereto, it will
(i) hold Canaccord harmless against any loss, claim, damage, or expense
(including reasonable legal fees and expenses), as incurred, arising out of or
in connection with such default by the Company and (ii) pay to Canaccord any
commission, discount, or other compensation to which it would otherwise have
been entitled absent such default.

 

-3-



--------------------------------------------------------------------------------

6. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, Canaccord that:

 

  (a)

Registration Statement and Prospectus. The Common Stock is registered pursuant
to Section 12(b) of the Exchange Act, and the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission (the “Commission Documents”) since the Company has been subject
to the requirements of Section 12 of the Exchange Act, and all of such filings
required to be filed within the last 12 months have been made on a timely basis.
The Common Stock is currently quoted on the Principal Trading Market under the
trading symbol “ETRM”. The Company and the transactions contemplated hereby meet
the requirements for use of Form S-3 under the Securities Act and the rules and
regulations thereunder (“Rules and Regulations”), including but not limited to
the transaction requirements for an offering made by the issuer set forth in
Instruction I.B.1 to Form S-3. The Company has prepared and filed with the
Commission a registration statement on Form S-3 (Registration Number 333-183313)
with respect to the Shares to be offered and sold by the Company pursuant to
this Agreement. Such registration statement, at any given time, including the
amendments thereto to such time, the exhibits and any schedules thereto at such
time, the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 under the Securities Act at such time and the documents otherwise
deemed to be a part thereof or included therein by the rules and regulations
under the Securities Act, is herein called the “Registration Statement.” The
Registration Statement at the time it originally became effective is herein
called the “Original Registration Statement.” The Registration Statement,
including the base prospectus contained therein (the “Base Prospectus”) was
prepared by the Company in conformity with the requirements of the Securities
Act and all applicable Rules and Regulations. One or more prospectus supplements
(the “Prospectus Supplements,” and together with the Base Prospectus and any
amendment thereto and all documents incorporated therein by reference, the
“Prospectus”) have been or will be prepared by the Company in conformity with
the requirements of the Securities Act and all applicable Rules and Regulations
and have been or will be filed with the Commission in the manner and time frame
required by the Securities Act and the Rules and Regulations. Any amendment or
supplement to the Registration Statement or Prospectus required by this
Agreement will be so prepared and filed by the Company and, as applicable, the
Company will use commercially reasonable efforts to cause it to become effective
as soon as reasonably practicable. No stop order suspending the effectiveness of
the Registration Statement has been issued, and no proceeding for that purpose
has been instituted or, to the knowledge of the Company, threatened by the
Commission. No order preventing or suspending the use of the Base Prospectus,
the Prospectus Supplement, the Prospectus or any Issuer Free Writing Prospectus
has been issued by the Commission. Copies of all filings made by the Company
under the

 

-4-



--------------------------------------------------------------------------------

  Securities Act and all Commission Documents that were filed with the
Commission have either been delivered to Canaccord or made available to
Canaccord on the Commission’s Electronic Data Gathering, Analysis, and Retrieval
system (“EDGAR”). Any reference herein to the Registration Statement, the
Prospectus, or any amendment or supplement thereto shall be deemed to refer to
and include the documents incorporated (or deemed to be incorporated) by
reference therein pursuant to Item 12 of Form S-3 under the Securities Act, and
any reference herein to the terms “amend,” “amendment” or “supplement” with
respect to the Registration Statement or Prospectus shall be deemed to refer to
and include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein. For the purposes of
this Agreement, the “Applicable Time” means, with respect to any Shares, the
time of sale of such Shares pursuant to this Agreement.

 

  (b) No Misstatement or Omission. Each part of the Registration Statement, when
such part became or becomes effective, at any deemed effective date pursuant to
Rule 430B(f)(2) on the date of filing thereof with the Commission and at each
Applicable Time and Settlement Date, and the Prospectus, on the date of filing
thereof with the Commission and at each Applicable Time and Settlement Date,
conformed or will conform in all material respects with the requirements of the
Securities Act and the Rules and Regulations; each part of the Registration
Statement, when such part became or becomes effective, did not or will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and the Prospectus, on the date of filing thereof with the
Commission, and the Prospectus and the applicable Issuer Free Writing
Prospectus(es) issued at or prior to such Applicable Time, taken together
(collectively, and with respect to any Shares, together with the public offering
price of such Shares, the “Disclosure Package”) and at each Applicable Time and
Settlement Date, did not or will not include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading; except
that the foregoing shall not apply to statements or omissions in any such
document made in reliance on information furnished in writing to the Company by
Canaccord expressly stating that such information is intended for use in the
Registration Statement, the Prospectus, or any amendment or supplement thereto.

 

  (c)

Conformity with Securities Act and Exchange Act. The documents incorporated by
reference in the Registration Statement or the Prospectus, or any amendment or
supplement thereto, when they became effective under the Securities Act or were
filed with the Commission under the Exchange Act, as the case may be, conformed
in all material respects with the requirements of the Securities Act or the
Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder, and none of such documents contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading; and any further
documents so filed and incorporated by reference in the Registration Statement
or

 

-5-



--------------------------------------------------------------------------------

  the Prospectus or any further amendment or supplement thereto, when such
documents become effective or are filed with the Commission, as the case may be,
will conform to the requirements of the Securities Act or the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder and will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; provided however, that this representation and warranty shall
not apply to any statements or omissions (a) that have been corrected in a
filing that has been incorporated by reference in the Prospectus not less than
24 hours prior to the relevant Applicable Time or (b) made in reliance on
information furnished in writing to the Company by Canaccord expressly stating
that such information is intended for use in any such document.

 

  (d) Financial Information. The consolidated financial statements and the
related notes thereto and the supporting schedules of the Company and the
subsidiary of the Company listed on Schedule 2 hereto (the “Subsidiary”),
together with the related notes, set forth or incorporated by reference in the
Registration Statement, Prospectus and Disclosure Package, have been and will be
prepared in accordance with Regulation S-X under the Securities Act and with
United States generally accepted accounting principles consistently applied at
the times and during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto, or (ii) in the case
of unaudited interim statements, to the extent they may exclude footnotes or may
be condensed or summary statements) and fairly present in all material respects
and will fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end adjustments); and the other financial information included or
incorporated by reference in the Registration Statement, the Prospectus and the
Disclosure Package has been compiled on a basis consistent in all material
respects with that of the financial statements and presents fairly in all
material respects the information shown thereby. The Company does not have any
material liabilities or obligations, direct or contingent, which are not
disclosed in the Registration Statement, Prospectus and Disclosure Package.

 

  (e) Organization.

 

  (i)

The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of Delaware with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Registration Statement and Prospectus; and the Company is
duly qualified as a foreign entity to transact business and is in good standing
in each jurisdiction in which such qualification is required, whether by reason
of the ownership or leasing of property or the conduct of business, except where
the failure, individually or in the aggregate, to be so qualified and be in good
standing would not have a material adverse effect on (i) the consolidated
business, operations,

 

-6-



--------------------------------------------------------------------------------

  assets, properties, financial condition, reputation, prospects or results of
operations of the Company and its Subsidiary taken as a whole, (ii) the
transactions contemplated hereby or (iii) the ability of the Company to perform
its obligations under this Agreement (collectively, a “Material Adverse
Effect”).

 

  (ii) The Subsidiary has been duly formed and is validly existing (and in good
standing, where applicable) under the laws of the jurisdiction of its formation
has full power and authority to own, lease and operate its properties and
conduct its business as described in the Registration Statement and their
Prospectus and is duly qualified to transact business and is in good standing in
each jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure to be so qualified would not have a Material Adverse Effect.

 

  (f) Subsidiary. Except as described in the Prospectus, all of the assets
described in the Prospectus as owned by the Subsidiary of the Company are owned
directly by the Subsidiary. The Subsidiary listed on Schedule 2 hereto is not a
significant subsidiary (as such term is defined in Rule 1-02 of Regulation S-X
as promulgated by the Commission) of the Company and, except for the Subsidiary,
the Company owns no beneficial interest, directly or indirectly, in any
corporation, partnership, joint venture, limited liability company or other
entity.

 

  (g) Encumbrances. Each of the Company and its Subsidiary has (i) good and
marketable title to all of the properties and assets owned by it, free and clear
of all liens, charges, claims, security interests or encumbrances (collectively,
“Encumbrances”), other than Encumbrances that would not have a Material Adverse
Effect, and (ii) possession under all material leases to which it is party as
lessee. All leases and contracts to which the Company or its Subsidiary is a
party are valid and binding and no material default has occurred and is
continuing thereunder, and no event or circumstance that with the passage of
time or giving of notice, or both, would constitute such a material default has
occurred and is continuing, and, to the knowledge of the Company, no defaults by
the counterparties exist under any such leases or contracts.

 

  (h)

No Improper Practices. (i) Neither the Company nor the Subsidiary, nor to the
knowledge of the Company, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or the Subsidiary, has, in
the past five years, used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds, violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or made
any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment; (ii) no relationship, direct or indirect, exists between or among the
Company or, to the knowledge of the Company, the Subsidiary or any affiliate of
either of them, on

 

-7-



--------------------------------------------------------------------------------

  the one hand, and the directors, officers and stockholders of the Company or,
to the knowledge of the Company, the Subsidiary, on the other hand, that is
required by the Securities Act to be described in the Registration Statement and
the Prospectus that is not so described; (iii) no relationship, direct or
indirect, exists between or among the Company or the Subsidiary or any affiliate
of them, on the one hand, and the directors, officers, stockholders or directors
of the Company or, to the knowledge of the Company, the Subsidiary, on the other
hand, that is required by the rules of the Financial Industry Regulatory
Authority (“FINRA”) to be described in the Registration Statement and the
Prospectus that is not so described; and (iv) except as described in the
Prospectus, there are no material outstanding loans or advances or material
guarantees of indebtedness by the Company or, to the knowledge of the Company,
the Subsidiary to or for the benefit of any of their respective officers or
directors or any of the members of the families of any of them.

 

  (i) Investment Company Act. Neither the Company nor the Subsidiary, is now or,
after giving effect to the offering and sale of the Shares, will be required to
register as an “investment company” or an entity “controlled” by an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”).

 

  (j) Capitalization. The Company has authorized and outstanding capitalization
as set forth in the Prospectus under the caption “Capitalization” as of the
dates indicated in the Prospectus, and all of the issued shares of capital stock
of the Company have been duly and validly authorized and issued and are fully
paid and non-assessable and have been issued in compliance with all applicable
United States federal and state and all applicable foreign securities laws; and
all of the issued shares of capital stock of the Subsidiary of the Company have
been duly and validly authorized and issued and are fully paid and
non-assessable and the shares of such Subsidiary are owned directly or
indirectly by the Company and are held free and clear of all Encumbrances. None
of the outstanding shares of Common Stock were issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of the Company. Except as may be described in the
Registration Statement and the Prospectus, and except with respect to equity
awards issued under the Company’s equity incentive plans, there are no
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company.

 

  (k)

The Shares. The Shares have been duly authorized and, when issued, delivered and
paid for pursuant to this Agreement, will be validly issued, fully paid and
non-assessable, free and clear of all Encumbrances and will be issued in
compliance with all applicable United States federal and state and all
applicable foreign securities laws; the capital stock of the Company, including
the Common Stock, conforms in all material respects to the description thereof
contained in the Registration Statement and the Common Stock, including the
Placement Shares, will conform to the description thereof contained in the
Prospectus as amended or

 

-8-



--------------------------------------------------------------------------------

  supplemented. Neither the stockholders of the Company, nor any other person or
entity have any preemptive rights or rights of first refusal with respect to the
Placement Shares or other rights to purchase or receive any of the Placement
Shares or any other securities or assets of the Company, and no person has the
right, contractual or otherwise, to cause the Company to issue to it, or
register pursuant to the Securities Act, any shares of capital stock or other
securities or assets of the Company upon the issuance or sale of the Placement
Shares.

 

  (l) No Material Changes. Subsequent to the respective dates as of which
information is given in the Registration Statement, the Prospectus and the
Disclosure Package, and except as may be otherwise stated or incorporated by
reference in the Registration Statement, the Prospectus and the Disclosure
Package, neither the Company nor the Subsidiary has sustained any material loss
or interference with the business of the Company and its Subsidiary, taken as a
whole, including without limitation, from fire, explosion, flood or other
calamity or damage to any asset, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree; (i) there
have been no transactions entered into by the Company or the Subsidiary which
are material to the Company and its Subsidiary, considered as a whole,
(ii) there has not been any change, development, or event that has caused, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and (iii) since the date of the latest financial
statements included or incorporated by reference in the Registration Statement
and the Prospectus there has not been any material change, on a consolidated
basis, in the authorized capital stock of the Company and its Subsidiary, any
material increase in the short-term debt or long-term debt of the Company and
its Subsidiary, on a consolidated basis, or any dividend or distribution of any
kind declared, set aside for payment, paid or made by the Company on any Class
of Capital Stock, or any Material Adverse Effect, or any development reasonably
likely to cause or result in a Material Adverse Effect.

 

  (m) Legal Proceedings.

 

  (i) Except as set forth in the Prospectus, there is no legal, governmental,
administrative or other claim, proceeding, investigation, action, suit or
inquiry pending, or, to the knowledge of the Company, threatened against or
affecting the Company or its Subsidiary or any of their respective properties or
to which the Company or its Subsidiary is or may be a party or to which any
property of the Company or its Subsidiary is or may be the subject, or against
any officer, director or employee of the Company or the Subsidiary in connection
with such person’s employment therewith that, if determined adversely to the
Company or the Subsidiary or such officer, director or employee, could
individually or in the aggregate have, or reasonably be expected to have, a
Material Adverse Effect. Neither the Company nor its Subsidiary is a party to or
subject to the provisions of, any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality which could have a Material
Adverse Effect.

 

-9-



--------------------------------------------------------------------------------

  (ii) There are no legal, governmental or administrative proceedings,
investigations, actions, suits or inquiries or contracts or documents of the
Company or its Subsidiary that are required to be described in or filed as
exhibits to the Commission Documents, Registration Statement or any of the
documents incorporated by reference therein by the Securities Act or the
Exchange Act or by the rules and regulations of the Commission thereunder that
have not been so described or filed as required by the Securities Act or the
Exchange Act and the Rules and Regulations under either of them.

 

  (n) Authorization; Enforceability.

 

  (i) The Company has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, to provide the
representations, warranties and indemnities under this Agreement and all
necessary action has been duly and validly taken by the Company to authorize the
execution, delivery and performance of this Agreement. This Agreement has been
duly and validly authorized, executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as rights to
indemnification and contribution hereunder may be limited by applicable law and
except as enforcement hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether applied
in a proceeding in law or equity).

 

  (ii)

Executing and delivering this Agreement and the issuance and sale of the Shares
and the compliance by the Company with all of the provisions of this Agreement
and the consummation of the transactions contemplated herein will not result in
(i) a breach or violation of any of the terms and provisions of, or constitute a
default under, any obligation, agreement, covenant or condition contained in any
indenture, mortgage, deed of trust, loan or credit agreement or other agreement
or instrument to which the Company or its Subsidiary is a party or by which
either of them is bound or to which any of the property of the Company or its
Subsidiary is subject, (ii) a violation of the Company’s articles of
incorporation or bylaws, or any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over the Company or its
Subsidiary or any of their properties, (iii) the creation of any material
Encumbrance upon any assets of the Company or its Subsidiary or the triggering,
solely as a result of the Company’s execution and delivery of this Agreement, of
any preemptive or anti-dilution rights or rights of first refusal or first
offer, or any similar rights (whether pursuant to a “poison pill” provision or
otherwise), on the part of holders of the Company’s securities or any other
person or (iv) result in the violation of any law or statute or any judgment,
order, rule or regulation of any court or arbitrator

 

-10-



--------------------------------------------------------------------------------

  or governmental or regulatory authority. Neither the Company nor its
Subsidiary or affiliates, nor any person acting on its or their behalf, has
issued or sold any shares of Common Stock or securities or instruments
convertible into, exchangeable for and/or otherwise entitling the holder thereof
to acquire shares of Common Stock which would be integrated with the offer and
sale of the Shares hereunder.

 

  (o) Enforceability of Agreements. All agreements between the Company and third
parties expressly referenced in the Prospectus are legal, valid and binding
obligations of the Company enforceable in accordance with their respective
terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited be federal or
state securities laws or public policy considerations in respect thereof and
except for any unenforceability that, individually or in the aggregate, would
not unreasonably be expected to have a Material Adverse Effect.

 

  (p) No Violations or Default. Neither the Company nor its Subsidiary is (i) in
violation of any provisions of its articles of incorporation, bylaws or any
other governing document as amended and in effect on and as of the date hereof,
(ii) in default (and no event has occurred which, with notice or lapse of time
or both, would constitute a default) under any indenture, mortgage, deed of
trust, loan or credit agreement or any provision of any instrument or contract
to which it is a party or by which it is bound that, individually or in the
aggregate, could have a Material Adverse Effect or (iii) subject to a Company
Repayment Event (as defined below). As used herein, “Company Repayment Event”
means any event or condition which gives the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment prior to the stated
maturity or date of mandatory redemption or repayment thereof of all or a
portion of such indebtedness by the Company or its Subsidiary.

 

  (q) Compliance with Laws. The Company and its Subsidiary have not violated and
are in compliance with all laws, statutes, ordinances, regulations, rules and
orders of each foreign, federal, state or local government and any other
governmental department or agency having jurisdiction over the Company and the
Subsidiary, and any judgment, decision, decree or order of any court or
governmental agency, department or authority having jurisdiction over the
Company and the Subsidiary, except for such violations or noncompliance which,
individually or in the aggregate, would not have a Material Adverse Effect.

 

  (r)

Consents and Permits. The Company and its Subsidiary possess all such licenses,
permits, consents, orders, certificates, authorizations, approvals, franchises
and rights issued by and have obtained or made all such registrations with the
appropriate federal, state, foreign or local regulatory agencies or judicial or
governmental bodies that are or will be necessary to conduct their business as

 

-11-



--------------------------------------------------------------------------------

  described in the Registration Statement and the Prospectus except for
licenses, permits, consents, orders, certificates, authorizations, approvals,
franchises, rights or registrations, the absence of which, individually or in
the aggregate, would not have a Material Adverse Effect; the Company and its
Subsidiary have not received any notice of proceedings or investigations
relating to the revocation or modification of any such licenses, permits,
consents, orders, certificates, authorizations, approvals, franchises, rights or
registrations which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect.
No consent, approval, authorization, permit, or order of, or filing or
registration with, any court or governmental or self regulatory agency or body
is required for the issue and sale of the Shares and the consummation by the
Company of the transactions contemplated by this Agreement, except the filing
with the Commission of the Registration Statement (including the Prospectus) and
amendments and supplements to the Registration Statement and Prospectus related
to the issue and sale of the Shares, filings related to the transactions
contemplated hereby on Form 8-K and such consents, approvals, authorizations,
registrations or qualifications as have already been obtained or made or as may
be required under state securities or Blue Sky laws.

 

  (s) Insurance. On the date hereof, and after the date hereof other than as set
forth in the Prospectus, the Company and its Subsidiary carry, or are covered
by, insurance in such amounts and covering such risks as is prudent, reasonable
and customary for companies engaged in similar businesses in similar industries;
neither the Company nor its Subsidiary has received notice from any insurer or
agent of such insurer that substantial capital improvements or other
expenditures will have to be made in order to continue such insurance; all such
insurance is outstanding and in full force and effect and neither the Company
nor the Subsidiary has received any notice of cancellation or proposed
cancellation relating to such insurance.

 

  (t) Environmental Laws.

 

  (i) On the date hereof, and after the date hereof other than as set forth in
the Prospectus, the Company and its Subsidiary have obtained all environmental
permits, licenses and other authorizations required by federal, state, foreign
and local law relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), in order to conduct their businesses as
described in the Prospectus except where the failure to obtain a particular
environmental permit, license, or authorization, has not or could not reasonably
be expected to, either individually or in the aggregate, result in a Material
Adverse Effect; the Company and the Subsidiary are conducting their businesses
in compliance in all material respects with such permits, licenses and
authorizations and with applicable environmental laws; and, except as described
in the Prospectus, the Company is not in violation of any federal, state,
foreign or local law or regulation relating to the storage, handling, disposal,
release or transportation of hazardous or toxic materials except for such
violations or noncompliance which, individually or in the aggregate, would not
have a Material Adverse Effect.

 

-12-



--------------------------------------------------------------------------------

  (ii) In the ordinary course of its business, the Company conducts a periodic
review of the effect of Environmental Laws on the business, operations and
properties of the Company and its Subsidiary, in the course of which it
identifies and evaluates associated costs and liabilities (including, without
limitation, any capital or operating expenditures required for clean-up or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review, the Company has reasonably
concluded that such associated costs and liabilities which, individually or in
the aggregate, would not have a Material Adverse Effect.

 

  (u) Independent Public Accountants. Deloitte & Touche LLP, which has audited
the consolidated balance sheets of the Company as of December 31, 2010, 2011 and
2012 and the consolidated statements of income, stockholders’ equity, and cash
flows for the years then ended and reviewed the consolidated interim financial
statements of the Company for the three-month period ended March 31, 2013, which
are all included in or incorporated by reference in the Registration Statement
and the Prospectus, is a registered independent public accounting firm as
required by the Securities Act, the Rules and Regulations and the Exchange Act.

 

  (v) Forward-Looking Statements. No forward looking statement within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act
contained in the Commission Documents, the Registration Statement or the
Prospectus, has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

  (w) Intellectual Property. The Company and its Subsidiary own or possess
sufficient legal rights to all patents, trademarks, service marks, tradenames,
copyrights, trade secrets, licenses, information and proprietary rights and
processes necessary for their respective businesses as now conducted
(collectively, the “Company Intellectual Property Rights”) without any conflict
with, or infringement of, the rights of others, except where the failure to own
or possess such Company Intellectual Property Rights, individually or in the
aggregate, would not have a Material Adverse Effect. Neither the Company nor the
Subsidiary has received any written communications alleging that the Company or
its Subsidiary has violated or, by conducting its business, would violate any of
the patents, trademarks, service marks, service marks, tradenames, copyrights,
trade secrets or other proprietary rights or processes of any other person or
entity. All Company Intellectual Property Rights are enforceable and there is no
existing infringement by any person of such Company Intellectual Property
Rights. All patent applications that have been filed by the Company or the
Subsidiary with the Patent and Trademark Office have been duly filed by the
Company or such Subsidiary, as applicable, has taken all actions reasonably
necessary to maintain the prosecution of such patent applications.

 

-13-



--------------------------------------------------------------------------------

  (x) Taxes.

 

  (i) The Company was not, for the immediately preceding taxable year, treated
as, will not, for the current taxable year, be treated as, and does not
anticipate that, for any subsequent taxable year, it will be treated as a
“passive foreign investment company,” a “foreign investment company” or a
“foreign personal holding company” for United States federal income tax
purposes.

 

  (ii) The Company has filed all United States federal and state and all
applicable local and foreign income tax returns which have been required to be
filed, except in any case in which the failure to so file would not have a
Material Adverse Effect.

 

  (iii) The Company has paid all United States federal, state and local and
foreign taxes required to be paid and any other assessment, fine or penalty
levied against it, to the extent that any of the foregoing would otherwise be
delinquent, except, in all cases, for any such tax, assessment, fine or penalty
that is being contested in good faith and except in any case in which the
failure to so pay would not result in a Material Adverse Effect.

 

  (iv) No stamp or other issuance or transfer taxes or duties and no capital
gains, income, withholding or other taxes are payable by or on behalf of
Canaccord to any political subdivision or taxing authority in connection with
the sale and delivery by the Company of the Placement Shares to or for the
account of Canaccord or the sale and delivery by Canaccord of the Placement
Shares to the purchasers thereof.

 

  (y) No Reliance. The Company has not relied upon Canaccord or legal counsel
for Canaccord for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.

 

  (z) Underwriter Agreements. Except for this Agreement the Company, is not a
party to any agreement with an agent or underwriter for any other “at the
market” or continuous equity transaction or negotiated or underwritten public
offering.

 

  (aa) Disclosure Controls.

 

  (i) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act),
which (a) are designed to ensure that material information relating to the
Company, including its consolidated Subsidiary, is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the preparation of the Registration
Statement; (b) have been evaluated for effectiveness as of the date of the
filing of the Registration Statement with the Commission; and (c) are effective
in all material respects to perform the functions for which they were
established.

 

-14-



--------------------------------------------------------------------------------

  (ii) The Company (a) makes and keeps accurate books and records and
(b) maintains internal accounting controls which provide reasonable assurance
that (1) transactions are executed in accordance with management’s
authorization, (2) transactions are recorded as necessary to permit preparation
of its financial statements and to maintain accountability for its assets,
(3) access to its assets is permitted only in accordance with management’s
authorization and (4) the reported accountability for its assets is compared
with existing assets at reasonable intervals and appropriate action is taken
with respect to any differences.

 

  (bb) Accounting Controls. There is no (i) significant deficiency or material
weakness in the design or operation of internal controls over financial
reporting; or (ii) fraud, whether or not material, that involves management or
other employees who have a significant role in the Company’s internal controls
over financial reporting.

 

  (cc) Certain Market Activities. The Company has not taken, directly or
indirectly, any action designed to, or that might be reasonably expected to,
cause or result in stabilization or manipulation of the price of the Common
Stock.

 

  (dd) Broker/Dealer Relationships. Neither the Company nor the Subsidiary or
any related entities (i) is required to register as a “broker” or “dealer” in
accordance with the provisions of the Exchange Act or (ii) directly or
indirectly through one or more intermediaries, controls or is a “person
associated with a FINRA member” or “associated person of a FINRA member” (within
the meaning of Article I of the Bylaws of the FINRA).

 

  (ee) Sarbanes-Oxley. The principal executive officer and principal financial
officer of the Company have made all certifications required by Sections 302 and
906 of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated
in connection therewith (the “Sarbanes-Oxley Act”) with respect to all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission, and the statements contained in any such certification are
complete and correct. The Company, and to its knowledge, all of the Company’s
directors or officers, in their capacities as such, are in compliance in all
material respects with all applicable effective provisions of the Sarbanes-Oxley
Act.

 

  (ff) Finder’s Fees. Neither the Company nor the Subsidiary has incurred any
liability for any brokerage commission, finder’s fees or similar payments in
connection with the transactions herein contemplated, except as may otherwise
exist with respect to Canaccord pursuant to this Agreement.

 

-15-



--------------------------------------------------------------------------------

  (gg) Labor Disputes. There are no existing or, to the knowledge of the
Company, threatened labor disputes with the employees of the Company or its
Subsidiary which would reasonably be expected to have a Material Adverse Effect.

 

  (hh) Canaccord Purchases. The Company acknowledges and agrees that Canaccord
has informed the Company that Canaccord may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
for Canaccord’s own account and for the account of its clients at the same time
as sales of Placement Shares occur pursuant to this Agreement.

 

  (ii) No Registration Rights. Except as may be described in the Prospectus,
neither the Company nor its Subsidiary is party to any agreement that provides
any person with the right to require the Company or its Subsidiary to register
any securities for sale under the Act by reason of the filing of the
Registration Statement with the Commission or the issuance and sale of the
Placement Shares.

 

  (jj) Prospectus Disclosure. The statements set forth in the Prospectus under
the caption “Description of Capital Stock” insofar as they purport to constitute
a summary of the terms of the Shares, and under the caption “Plan of
Distribution,” insofar as they purport to describe the provisions of the laws
and documents referred to therein, are accurate and complete.

 

  (kk) OFAC. To the knowledge of the Company, none of the Company, its
Subsidiary or any director, officer, agent, employee or affiliate of the Company
or its Subsidiary is currently the target of any proceeding, investigation, suit
or other action arising out of any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”); and the
Company will not directly or indirectly use the proceeds of the offering of the
Placement Shares hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

 

  (ll) Operations. The operations of the Company and its Subsidiary are and have
been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
jurisdictions to which the Company and its Subsidiary are subject, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), except as would not reasonably be
expected to result in a Material Adverse Effect; and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or its Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

 

-16-



--------------------------------------------------------------------------------

  (mm) Off-Balance Sheet Arrangements. There are no transactions, arrangements
and other relationships between and/or among the Company, and/or, to the
knowledge of the Company, any of its affiliates and any unconsolidated entity,
including, but not limited to, any structural finance, special purpose or
limited purpose entity (each, an “Off Balance Sheet Transaction”) that could
reasonably be expected to affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33-8056; 34-45321; FR-61), required to be described in
the Prospectus which have not been described as required.

 

  (nn) ERISA. Each material employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its affiliates for employees or former employees of the Company and its
Subsidiary has been maintained in material compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred which would
result in a material liability to the Company with respect to any such plan
excluding transactions effected pursuant to a statutory or administrative
exemption; and for each such plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, no “accumulated funding
deficiency” as defined in Section 412 of the Code has been incurred, whether or
not waived, and the fair market value of the assets of each such plan (excluding
for these purposes accrued but unpaid contributions) exceeds the present value
of all benefits accrued under such plan determined using reasonable actuarial
assumptions.

 

  (oo) No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
issuer free writing prospectus, as defined in Rule 405 under the Securities Act
(an “Issuer Free Writing Prospectus”), as of the Applicable Time did not or will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, however, that the Company makes no representation or warranty with
respect to any statement contained in any Issuer Free Writing Prospectus in
reliance upon and in conformity with written information furnished to the
Company by and through Canaccord for use therein.

 

  (pp)

Conformity of Issuer Free Writing Prospectus. Each Issuer Free Writing
Prospectus conformed or will conform in all material respects with the
requirements of the Securities Act on the date of first use, and the Company has
complied or will comply with any filing requirements applicable to such Issuer
Free Writing Prospectus pursuant to the Securities Act. Each Issuer Free Writing
Prospectus, as of its issue date and at all subsequent times through the
completion

 

-17-



--------------------------------------------------------------------------------

  of the public offer and sale of the Placement Shares, did not, does not and
will not include any information that conflicted, conflicts or will conflict
with the information contained in the Registration Statement or the Prospectus,
including any document incorporated by reference therein that has not been
superseded or modified. The Company has not made any offer relating to the
Shares that would constitute an Issuer Free Writing Prospectus without the prior
written consent of Canaccord. The Company has retained in accordance with the
Securities Act all Issuer Free Writing Prospectuses that were not required to be
filed pursuant to the Securities Act.

7. Covenants of the Company. The Company covenants and agrees with Canaccord
that:

 

  (a) Registration Statement Amendments. After the date of this Agreement and
during the period in which a prospectus relating to the Placement Shares is
required to be delivered by Canaccord under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 or
Rule 173(a) under the Securities Act), (i) the Company will notify Canaccord
promptly of the time when any subsequent amendment to the Registration Statement
has been filed with the Commission and has become effective (each, a
“Registration Statement Amendment Date”) or any subsequent supplement to the
Prospectus has been filed and of any request by the Commission for any amendment
or supplement to the Registration Statement or Prospectus or for additional
information; (ii) the Company will file promptly all other material required to
be filed by it with the Commission pursuant to Rule 433(d) under the Act;
(iii) it will prepare and file with the Commission, promptly upon Canaccord’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in Canaccord’s reasonable opinion, may be necessary or
advisable in connection with the distribution of the Placement Shares by
Canaccord (provided, however that the failure of Canaccord to make such request
shall not relieve the Company of any obligation or liability hereunder, or
affect Canaccord’s right to rely on the representations and warranties made by
the Company in this Agreement); (iv) the Company will submit to Canaccord a copy
of any amendment or supplement to the Registration Statement or Prospectus a
reasonable period of time before the filing thereof and will afford Canaccord
and Canaccord’s counsel a reasonable opportunity to comment on any such proposed
filing prior to such proposed filing; and (v) it will furnish to Canaccord at
the time of filing thereof a copy of any document that upon filing is deemed to
be incorporated by reference in the Registration Statement or Prospectus; and
the Company will cause each amendment or supplement to the Prospectus to be
filed with the Commission as required pursuant to the applicable paragraph of
Rule 424 (b) of the Rules and Regulations or, in the case of any document to be
incorporated therein by reference, to be filed with the Commission as required
pursuant to the Exchange Act, within the time period prescribed.

 

  (b)

Notice of Commission Stop Orders. The Company will advise Canaccord, promptly
after it receives notice thereof, of the issuance by the Commission of any stop
order or of any order preventing or suspending the use of the Prospectus

 

-18-



--------------------------------------------------------------------------------

  or other prospectus in respect of the Shares, of any notice of objection of
the Commission to the use of the form of the Registration Statement or any
post-effective amendment thereto pursuant to Rule 401(g)(2) under the Act, of
the suspension of the qualification of the Shares for offering or sale in any
jurisdiction, of the initiation or threatening of any proceeding for any such
purpose, or of any request by the Commission for the amending or supplementing
of the form of the Registration Statement or the Prospectus or for additional
information; and, in the event of the issuance of any such stop order or of any
such order preventing or suspending the use of the Prospectus in respect of the
Shares or suspending any such qualification, to promptly use its commercially
reasonable efforts to obtain the withdrawal of such order; and in the event of
any such issuance of a notice of objection, promptly to take such reasonable
steps as may be necessary to permit offers and sales of the Placement Shares by
Canaccord, which may include, without limitation, amending the Registration
Statement or filing a new registration statement, at the Company’s expense
(references herein to the Registration Statement shall include any such
amendment or new registration statement).

 

  (c) Delivery of Prospectus; Subsequent Changes. Within the time during which a
prospectus relating to the Shares is required to be delivered by Canaccord under
the Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 or Rule 173(a) under the Securities Act), the
Company will comply with all requirements imposed upon it by the Securities Act
and by the Rules and Regulations, as from time to time in force, and will file
on or before their respective due dates all reports required to be filed by it
with the Commission pursuant to Sections 13(a), 13(c), 15(d), if applicable, or
any other provision of or under the Exchange Act. If during such period any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will immediately notify Canaccord to suspend the
offering of Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.

 

  (d) NASDAQ Filings. In connection with the offering and sale of the Placement
Shares, the Company will file with The NASDAQ Capital Market all documents and
notices, and make all certifications, required by The NASDAQ Capital Market of
companies that have securities that are listed on The NASDAQ Capital Market.

 

  (e) Listing of Placement Shares. The Company will use commercially reasonable
efforts to cause the Placement Shares to be listed on the Principal Trading
Market and to qualify the Placement Shares for sale under the securities laws of
such jurisdictions as Canaccord designates and to continue such qualifications
in effect so long as required for the distribution of the Placement Shares;
provided that the Company shall not be required in connection therewith to
qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction.

 

-19-



--------------------------------------------------------------------------------

  (f) Delivery of Registration Statement and Prospectus. The Company will
furnish to Canaccord and its counsel (at the expense of the Company) copies of
the Registration Statement, the Prospectus (including all documents incorporated
by reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during the period in
which a prospectus relating to the Shares is required to be delivered under the
Securities Act (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities as Canaccord may from time
to time reasonably request and, at Canaccord’s request, will also furnish copies
of the Prospectus to each exchange or market on which sales of Placement Shares
may be made.

 

  (g) Company Information. The Company will furnish to Canaccord for a period of
one (1) year from the date of this Agreement such information as is reasonably
requested by Canaccord regarding the Company or its Subsidiary.

 

  (h) Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) of the Securities Act and Rule 158 of the Rules and Regulations.

 

  (i) Expenses.

 

  (i) The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay all expenses incident to
the performance of its obligations hereunder, including but not limited to
(i) the preparation, printing and filing of the Registration Statement and each
amendment and supplement thereto, of each Prospectus and of each amendment and
supplement thereto and each Issuer Free Writing Prospectus (as defined in
Section 8 of this Agreement), (ii) the preparation, issuance and delivery of the
Placement Shares, (iii) all fees and disbursements of the Company’s counsel,
accountants and other advisors, (iv) the qualification of the Placement Shares
under securities laws in accordance with the provisions of Section 7(e) of this
Agreement, including filing fees in connection therewith, (v) the printing and
delivery to Canaccord of copies of the Prospectus and any amendments or
supplements thereto, and of this Agreement, (vi) the fees and expenses incurred
in connection with the listing or qualification of the Placement Shares for
trading on the Exchange, and (vii) up to $5,000 of filing fees and expenses
related to the Commission and the Financial Industry Regulatory Authority
(including fees and disbursements of counsel to Canaccord incurred in connection
therewith).

 

-20-



--------------------------------------------------------------------------------

  (ii) In addition to any fees that may be payable to Canaccord hereunder and
regardless of whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, the Company shall reimburse
Canaccord for all of its reasonable expenses, up to a maximum reimbursement of
$50,000, arising out of this Agreement (including travel and related expenses,
the costs of document preparation, production and distribution, third party
research and database services and the reasonable fees and disbursements of
counsel to Canaccord) within ten (10) days of the presentation by Canaccord to
the Company of a reasonably detailed statement therefor. In no event shall
Canaccord be entitled to reimbursement of expenses hereunder to the extent it
would cause Canaccord to receive total compensation in excess of eight percent
(8%) of the total proceeds for the sale of Placement Shares hereunder.

 

  (j) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus.

 

  (k)

Other Sales. Without the prior written consent of Canaccord (which consent shall
not be unreasonably withheld), the Company will not (A) directly or indirectly,
offer to sell, sell, announce the intention to sell, contract to sell, pledge,
lend, grant or sell any option, right or warrant to sell or any contract to
purchase, purchase any contract or option to sell or otherwise transfer or
dispose of any shares of Common Stock (other than the Shares offered pursuant to
the provisions of this Agreement) or securities convertible into or exchangeable
for Common Stock, warrants or any rights to purchase or acquire, Common Stock or
file any registration statement under the Act with respect to any of the
foregoing (other than a registration statement on Form S-8), or (B) enter into
any swap or other agreement or any transaction that transfers in whole or in
part, directly or indirectly, any of the economic consequence of ownership of
the Common Stock, or any securities convertible into or exchangeable or
exercisable for or repayable with Common Stock, whether any such swap or
transaction described in clause (A) or (B) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise, during the period
beginning on the fifth (5th) Business Day immediately prior to the date on which
any Placement Notice is delivered by the Company hereunder and ending on the
fifth (5th) Business Day immediately following the final Settlement Date with
respect to Placement Shares sold pursuant to such Placement Notice; and without
the prior written consent of Canaccord (which consent shall not be unreasonably
withheld), the Company will not directly or indirectly in any other “at the
market” or continuous equity transaction offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any shares of Common Stock
(other than the Placement Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock prior to the later
of the termination of this

 

-21-



--------------------------------------------------------------------------------

  Agreement and the thirtieth (30th) day immediately following the final
Settlement Date with respect to Placement Shares sold pursuant to such Placement
Notice; provided, however, that such restrictions will not be applicable to the
Company’s issuance or sale of (i) Common Stock, options to purchase shares of
Common Stock or Common Stock issuable upon the exercise of options, pursuant to
any employee or director (x) stock option or benefits plan, (y) stock ownership
plan or (z) dividend reinvestment plan (but not shares subject to a waiver to
exceed plan limits in its dividend reinvestment plan) of the Company whether now
in effect or hereafter implemented, and (ii) Common Stock issuable upon
conversion of securities or the exercise of warrants, options or other rights in
effect or outstanding on the date hereof, and disclosed in writing to Canaccord.

 

  (l) Change of Circumstances. The Company will, at any time during the term of
this Agreement, as supplemented from time to time, advise Canaccord immediately
after it shall have received notice or obtained knowledge thereof, of any
information or fact that would alter or affect any opinion, certificate, letter
or other document provided to Canaccord pursuant to this Agreement.

 

  (m) Due Diligence Cooperation. The Company will cooperate with any due
diligence review conducted by Canaccord or its agents, including, without
limitation, providing information and making available documents and senior
corporate officers, as Canaccord may reasonably request; provided, however, that
the Company shall be required to make available senior corporate officers only
(i) by telephone or at the Company’s principal offices and (ii) during the
Company’s ordinary business hours.

 

  (n) Affirmation of Representations, Warranties, Covenants and Other
Agreements. Upon commencement of the offering of the Placement Shares under this
Agreement (and upon the recommencement of the offering of the Placement Shares
under this Agreement following any termination of a suspension of sales
hereunder), and at each Applicable Time, each Settlement Date, each Registration
Statement Amendment Date (as defined below) and each Company Periodic Report
Date (as defined below), the Company shall be deemed to have affirmed each
representation, warranty, covenant and other agreement contained in this
Agreement.

 

  (o) Required Filings Relating to Placement of Placement Shares. In each Annual
Report on Form 10-K or Quarterly Report on Form 10-Q filed by the Company in
respect of any quarter in which sales of Placement Shares were made by Canaccord
under this Agreement (each date on which any such document is filed, and any
date on which an amendment to any such document is filed, a “Company Periodic
Report Date”), the Company shall set forth with regard to such quarter the
number of Shares sold through the Canaccord under this Agreement, the Net
Proceeds received by the Company and the compensation paid by the Company to
Canaccord with respect to sales of Placement Shares pursuant to this Agreement.

 

-22-



--------------------------------------------------------------------------------

  (p) Representation Dates; Certificate. During the term of this Agreement, on
the date of each Placement Notice given hereunder, promptly upon each request of
Canaccord, and each time the Company (i) files the Prospectus relating to the
Placement Shares or amends or supplements the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of
document(s) by reference to the Registration Statement or the Prospectus
relating to the Placement Shares; (ii) files an annual report on Form 10-K under
the Exchange Act; (iii) files its quarterly reports on Form 10-Q under the
Exchange Act; (iv) files a report on Form 8-K containing amended financial
information (other than an earnings release, to “furnish” information pursuant
to Items 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to Item 8.01
of Form 8-K relating to the reclassifications of certain properties as
discontinued operations in accordance with Statement of Financial Accounting
Standards No. 144) under the Exchange Act or (v) files a Form 8-K under the
Exchange Act for any other purpose (other than to “furnish” information pursuant
to Items 2.02 or 7.01 of revised Form 8-K) (each date of filing of one or more
of the documents referred to in clauses (i) through (v) shall be a
“Representation Date”); the Company shall furnish Canaccord (but in the case of
clause (v) above only if Canaccord reasonably determines that the information
contained in such Form 8-K is material) with a certificate, in the form attached
hereto as Exhibit A. The requirement to provide a certificate under this
Section 7(p) shall be waived for any Representation Date occurring at a time at
which no Placement Notice is pending, which waiver shall continue until the
earlier to occur of the date the Company delivers a Placement Notice hereunder
(which for such calendar quarter shall be considered a Representation Date) and
the next occurring Representation Date; provided, however, that such waiver
shall not apply for any Representation Date on which the Company files its
annual report on Form 10-K. Notwithstanding the foregoing, if the Company
subsequently decides to sell Placement Shares following a Representation Date
when the Company relied on such waiver and did not provide Canaccord with a
certificate under this Section 7(p), then before the Company delivers the
Placement Notice or Canaccord sells any Placement Shares, the Company shall
provide Canaccord with a certificate, in the form attached hereto as Exhibit A,
dated the date of the Placement Notice.

 

  (q)

Legal Opinions. Upon execution of this Agreement, upon commencement of the
offering of Placement Shares under this Agreement (and upon the recommencement
of the offering of the Placement Shares under this Agreement following any
termination of a suspension of sales hereunder), and promptly after each
(i) Registration Statement Amendment Date, (ii) Company Periodic Report Date,
and (iii) each request by Canaccord, the Company will furnish or cause to be
furnished to Canaccord and to counsel to Canaccord the written opinion and
negative assurance letter, to the extent applicable, of (i) Dorsey & Whitney
LLP, counsel for the Company, (ii) Merchant & Gould, P.C., intellectual property
counsel for the Company and (iii) Fredrikson & Byron, P.A., regulatory counsel
for the Company, or other counsel reasonably satisfactory to Canaccord, dated
the date of this Agreement or the date of such commencement or recommencement or

 

-23-



--------------------------------------------------------------------------------

  the date of effectiveness of such amendment or the date of filing with the
Commission of such supplement or other document, as the case may be, in a form
and substance reasonably satisfactory to Canaccord and its counsel, or, in lieu
of such opinion and letter, counsel last furnishing such letter to Canaccord
shall furnish Canaccord with a letter substantially to the effect that Canaccord
may rely on such last opinion and letter to the same extent as though each were
dated the date of such letter authorizing reliance (except that statements in
such last letter shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented to the time of delivery of such letter
authorizing reliance). As used in this paragraph, to the extent there shall be
an Applicable Time on or following the date referred to in clause (i) or
(ii) above, promptly shall be deemed to be on or prior to the next succeeding
Applicable Time. Such opinion and negative assurance letter, to the extent
applicable, shall be rendered to Canaccord at the request of the Company and
shall state so therein.

 

  (r) Comfort Letters. Upon execution of this Agreement, upon commencement of
the offering of Placement Shares under this Agreement (and upon the
recommencement of the offering of the Shares under this Agreement following any
termination of a suspension of sales hereunder), and promptly after each
(i) Registration Statement Amendment Date, (ii) Company Periodic Report Date,
and (iii) each request by Canaccord, the Company shall cause its independent
accountants reasonably satisfactory to Canaccord, to furnish Canaccord letters
dated the date of this Agreement or the date of such commencement or
recommencement or the date of effectiveness of such amendment or the date of
filing of such supplement or other document with the Commission, as the case may
be (the “Comfort Letters”), in form and substance satisfactory to Canaccord,
(i) confirming that they are registered independent public accountants within
the meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, (ii) stating, as of such date, the conclusions
and findings of such firm with respect to the financial information and other
matters included in or incorporated by reference in the Registration Statement
as ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings (the first such letter, the “Initial
Comfort Letter”) and (iii) updating the Initial Comfort Letter with any
information which would have been included in the Initial Comfort Letter had it
been given on such date and modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter.

 

  (s) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares or (ii) sell, bid for, or purchase the Shares, or pay anyone any
compensation for soliciting purchases of the Shares other than Canaccord.

 

-24-



--------------------------------------------------------------------------------

  (t) Insurance. The Company and its Subsidiary shall maintain, or cause to be
maintained, insurance in such amounts and covering such risks as is reasonable
and customary for companies engaged in similar businesses in similar industries.

 

  (u) Compliance with Laws. The Company and its Subsidiary shall comply with all
federal, state and local or foreign law, rule, regulation, ordinance, order or
decree, except where failure to so comply could not reasonably be expected to
have a Material Adverse Effect. Furthermore, the Company and its Subsidiary
shall maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and its Subsidiary shall conduct their businesses, or cause their
businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to have a Material Adverse
Effect.

 

  (v) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor the Subsidiary will be or
become, at any time prior to the termination of this Agreement, an “investment
company,” as such term is defined in the Investment Company Act, assuming no
change in the Commission’s current interpretation as to entities that are not
considered an investment company.

 

  (w) Securities Act and Exchange Act. The Company will use commercially
reasonable efforts to comply with all requirements imposed upon it by the
Securities Act and the Exchange Act as from time to time in force, so far as
necessary to permit the continuance of sales of, or dealings in, the Shares as
contemplated by the provisions hereof and the Prospectus.

 

  (x) (u) No Offer to Sell. Other than a free writing prospectus (as defined in
Rule 405 under the Act) approved in advance by the Company and Canaccord in its
capacity as principal or agent hereunder, neither Canaccord nor the Company
(including its agents and representatives, other than Canaccord in its capacity
as such) will make, use, prepare, authorize, approve or refer to any written
communication (as defined in Rule 405 under the Act), required to be filed by it
with the Commission, that constitutes an offer to sell or solicitation of an
offer to buy Common Stock hereunder.

 

  (y) Sarbanes-Oxley Act. The Company and the Subsidiary will use their
commercially reasonable efforts to comply with all effective applicable
provisions of the Sarbanes-Oxley Act.

 

  (z) Consent to Canaccord Trading. The Company consents to Canaccord trading in
the shares of Common Stock of the Company for Canaccord’s own account and for
the account of its clients at the same time as sales of Placement Shares occur
pursuant to this Agreement.

 

-25-



--------------------------------------------------------------------------------

  (aa) Rescission Offers. If, to the knowledge of the Company, all filings
required by Rule 424 in connection with this offering shall not have been made
or the representation in Section 6 shall not be true and correct on the
applicable Settlement Date, the Company will offer to any person who has agreed
to purchase Placement Shares from the Company as the result of an offer to
purchase solicited by Canaccord the right to refuse to purchase and pay for such
Placement Shares.

 

  (bb) Actively Traded Security. The Company shall notify Canaccord at any time
the Common Stock becomes an “actively traded security” exempted from the
requirements of Rule 101 of Regulation M under the Exchange Act by subsection
(c)(1) of such rule. Furthermore, the Company shall notify Canaccord immediately
if the Common stock, having once qualified for such exemption, ceases to so
qualify.

8. Additional Representations and Covenants of the Company.

 

  (a) Issuer Free Writing Prospectuses.

 

  (i) The Company represents that it has not made, and covenants that, unless it
obtains the prior written consent of Canaccord, it will not make any offer
relating to the Shares that would constitute a “free writing prospectus” (as
defined in Rule 405 of the Securities Act) (an “Issuer Free Writing Prospectus”)
required to be filed by it with the Commission or retained by the Company under
Rule 433 of the Securities Act; except as set forth in a Placement Notice, no
use of any Issuer Free Writing Prospectus has been consented to by Canaccord.
The Company agrees that it will comply with the requirements of Rules 164 and
433 of the Securities Act applicable to any Issuer Free Writing Prospectus,
including timely filing with the Commission or retention where required and
legending.

 

  (ii) The Company agrees that no Issuer Free Writing Prospectus, if any, will
include any information that conflicts with the information contained in the
Registration Statement, including any document incorporated by reference therein
that has not been superseded or modified, or the Prospectus. In addition, no
Issuer Free Writing Prospectus, if any, will include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided however, the foregoing shall not apply to any statements or
omissions in any Issuer Free Writing Prospectus made in reliance on information
furnished in writing to the Company by Canaccord expressly stating that such
information is intended for use therein.

 

  (iii)

The Company agrees that if at any time following issuance of an Issuer Free
Writing Prospectus any event occurred or occurs as a result of which such Issuer
Free Writing Prospectus would conflict with the information in

 

-26-



--------------------------------------------------------------------------------

  the Registration Statement, including any document incorporated by reference
therein that has not been superseded or modified, or the Prospectus or would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, the Company will give prompt notice
thereof to Canaccord and, if requested by Canaccord, will prepare and furnish
without charge to Canaccord an Issuer Free Writing Prospectus or other document
which will correct such conflict, statement or omission; provided, however, the
foregoing shall not apply to any statements or omissions in any Issuer Free
Writing Prospectus made in reliance on information furnished in writing to the
Company by Canaccord expressly stating that such information is intended for use
therein.

 

  (b) Non-Issuer Free Writing Prospectus. The Company consents to the use by
Canaccord of a free writing prospectus that (a) is not an “Issuer Free Writing
Prospectus” as defined in Rule 433 under the Securities Act, and (b) contains
only information describing the preliminary terms of the Shares or their
offering, or information permitted under Rule 134 under the Securities Act;
provided that Canaccord covenants with the Company not to take any action that
would result in the Company being required to file with the Commission under
Rule 433(d) under the Securities Act a free writing prospectus prepared by or on
behalf of Canaccord that otherwise would not be required to be filed by the
Company thereunder, but for the action of Canaccord.

 

  (c) Distribution of Offering Materials. The Company has not distributed and
will not distribute, during the term of this Agreement, any offering materials
in connection with the offering and sale of the Placement Shares other than the
Registration Statement, Prospectus or any Issuer Free Writing Prospectus
reviewed and consented to by Canaccord and included in a Placement Notice (as
described in clause (a)(i) above).

9. Conditions to Canaccord’s Obligations. The obligations of Canaccord hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein
and in the applicable Placement Notices, to the due performance by the Company
of its obligations hereunder, to the completion by Canaccord of a due diligence
review satisfactory to Canaccord in its reasonable judgment, and to the
continuing satisfaction (or waiver by Canaccord in its sole discretion) of the
following additional conditions:

 

  (a) Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the sale of (i) all Placement Shares
issued pursuant to all prior Placements and not yet sold by Canaccord and
(ii) all Placement Shares contemplated to be issued by the Placement Notice
relating to such Placement.

 

-27-



--------------------------------------------------------------------------------

  (b) No Material Notices. None of the following events shall have occurred and
be continuing: (i) receipt by the Company of any request for additional
information from the Commission or any other federal or state or foreign or
other governmental, administrative or self-regulatory authority during the
period of effectiveness of the Registration Statement, the response to which
might reasonably require any amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state or foreign or other governmental authority of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose; (iii) receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Shares for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; (iv) the
occurrence of any event that makes any statement made in the Registration
Statement or the Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and in the case of the Prospectus, it will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and
(v) the Company’s reasonable determination that a post-effective amendment to
the Registration Statement would be appropriate.

 

  (c) No Misstatement or Material Omission. Canaccord shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Canaccord’s
opinion is material, or omits to state a fact that in Canaccord’s opinion is
material and is required to be stated therein or is necessary to make the
statements therein not misleading.

 

  (d) Material Changes. Except as contemplated and appropriately disclosed in
the Prospectus, or disclosed in the Company’s reports filed with the Commission,
in each case at the time the applicable Placement Notice is delivered, there
shall not have been any material change, on a consolidated basis, in the
authorized capital stock of the Company and its Subsidiary, or any Material
Adverse Effect, or any development that may reasonably be expected to cause a
Material Adverse Effect, or a downgrading in or withdrawal of the rating
assigned to any of the Company’s securities by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s securities, the effect of which, in
the sole judgment of Canaccord (without relieving the Company of any obligation
or liability it may otherwise have), is so material as to make it impracticable
or inadvisable to proceed with the offering of the Placement Shares on the terms
and in the manner contemplated in the Prospectus.

 

-28-



--------------------------------------------------------------------------------

  (e) Certificate. Canaccord shall have received the certificate required to be
delivered pursuant to Section 7(p) on or before the date on which delivery of
such certificate is required pursuant to Section 7(p).

 

  (f) Legal Opinions. Canaccord shall have received the opinions of counsel to
the Company required to be delivered pursuant Section 7(q) on or before the date
on which such delivery of such opinions are required pursuant to Sections 7(q).
In addition, Canaccord shall have received the opinion of Goodwin Procter LLP,
counsel to Canaccord, on such dates and with respect to such matters as
Canaccord may reasonably request.

 

  (g) Comfort Letters. Canaccord shall have received the Comfort Letter required
to be delivered pursuant Section 7(r) on or before the date on which such
delivery of such letter is required pursuant to Section 7(r).

 

  (h) Approval for Listing; No Suspension. The Placement Shares shall have
either been (i) approved for listing, subject to notice of issuance, on the
Principal Trading Market, or (ii) the Company shall have filed an application
for listing of the Placement Shares on the Principal Trading Market at or prior
to the issuance of the Placement Notice. Trading in the Common Stock shall not
have been suspended on such market.

 

  (i) Other Materials. On each date on which the Company is required to deliver
a certificate pursuant to Section 7(p), the Company shall have furnished to
Canaccord such appropriate further information, certificates, opinions and
documents as Canaccord may reasonably request. All such opinions, certificates,
letters and other documents will be in compliance with the provisions hereof.
The Company will furnish Canaccord with such conformed copies of such opinions,
certificates, letters and other documents as Canaccord shall reasonably request.

 

  (j) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

 

  (k) No Termination Event. There shall not have occurred any event that would
permit Canaccord to terminate this Agreement pursuant to Section 12(a).

10. Indemnification and Contribution.

 

  (a)

Company Indemnification. The Company will indemnify and hold harmless Canaccord
and each person, if any, who controls Canaccord against any losses, claims,
damages or liabilities, joint or several, to which Canaccord or controlling
person may become subject, under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement, the Prospectus, the
Disclosure Package, or any Issuer Free Writing Prospectus or any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
Securities Act, or any amendment or supplement to the Registration Statement,
the Prospectus or the Disclosure Package, or in any application or other
document executed by or on

 

-29-



--------------------------------------------------------------------------------

  behalf of the Company or based on written information furnished by or on
behalf of the Company filed in any jurisdiction in order to qualify the
Placement Shares under the securities laws thereof or filed with the Commission,
or arise out of or are based upon the omission or alleged omission to state in
the Registration Statement, the Prospectus, the Disclosure Package, or any
Issuer Free Writing Prospectus or any “issuer information” filed or required to
be filed pursuant to Rule 433(d) under the Securities Act, or any amendment or
supplement to the Registration Statement, the Prospectus, or the Disclosure
Package or in any application or other document executed by or on behalf of the
Company or based on written information furnished by or on behalf of the Company
filed in any jurisdiction in order to qualify the Placement Shares under the
securities laws thereof or filed with the Commission a material fact required to
be stated in it or necessary to make the statements in it not misleading, and
will reimburse Canaccord for any reasonable legal expenses of counsel for
Canaccord and one set of local counsel in each applicable jurisdiction for
Canaccord, and for other expenses reasonably incurred by Canaccord in connection
with investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in the Registration Statement, the Prospectus or the
Disclosure Package, or any such amendment or supplement thereto, in reliance
upon and in conformity with written information furnished to the Company by and
through Canaccord expressly for use therein.

 

  (b) Canaccord Indemnification. Canaccord will indemnify and hold harmless the
Company against any losses, claims, damages or liabilities to which the Company
may become subject, under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement (or any amendments
thereto), the Prospectus (or any amendment or supplement thereto), the
Disclosure Package or any Issuer Free Writing Prospectus, or arise out of or are
based upon the omission or alleged omission to state therein a material fact, in
the case of the Registration Statement or any amendment thereto, required to be
stated therein or necessary to make the statements therein not misleading and,
in the case of the Prospectus or any supplement thereto, the Disclosure Package
or the Issuer Free Writing Prospectus, necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement (or any amendments thereto), the Prospectus (or any
amendment or supplement thereto), the Disclosure Package, or any Issuer Free
Writing Prospectus, in reliance upon and in conformity with written information
furnished to the Company by and through Canaccord expressly for use therein; and
will reimburse the Company for any legal or other expenses reasonably incurred
by the Company in connection with investigating or defending any such action or
claim as such expenses are incurred.

 

-30-



--------------------------------------------------------------------------------

  (c) Procedure. Promptly after receipt by an indemnified party under subsection
(a) or (b) above of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, promptly notify such indemnifying
party in writing of the institution of such Proceeding and such indemnifying
party shall assume the defense of such Proceeding, including the employment of
counsel reasonably satisfactory to such indemnified party and payment of all
fees and expenses; provided, however, that the failure to so notify such
indemnifying party shall not relieve such indemnifying party from any liability
which such indemnifying party may have to any indemnified party or otherwise.
(The indemnified party or parties shall have the right to employ its or their
own counsel in any such case, but the fees and expenses of such counsel shall be
at the expense of such indemnified party or parties unless the employment of
such counsel shall have been authorized in writing by the indemnifying party in
connection with the defense of such Proceeding or the indemnifying party shall
not have, within a reasonable period of time in light of the circumstances,
employed counsel to defend such Proceeding or such indemnified party or parties
shall have reasonably concluded that there may be defenses available to it or
them which are different from, additional to or in conflict with those available
to such indemnifying party (in which case such indemnifying party shall not have
the right to direct the defense of such Proceeding on behalf of the indemnified
party or parties), in any of which events such fees and expenses shall be borne
by such indemnifying party and paid as incurred (it being understood, however,
that such indemnifying party shall not be liable to the expenses of more than
one separate counsel (in addition to any local counsel) in any one Proceeding or
series of related Proceedings in the same jurisdiction representing the
indemnified parties who are parties to such Proceeding). No indemnifying party
shall, without the written consent of the indemnified party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party. No
indemnifying party shall be liable for any settlement of any action or claim
affected without its written consent, which consent shall not be unreasonably
withheld.

 

  (d)

Contribution. If the indemnification provided for in this Section 10 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and Canaccord on the
other from the offering of the Placement Shares. If,

 

-31-



--------------------------------------------------------------------------------

  however, the allocation provided by the immediately preceding sentence is not
permitted by applicable law or if the indemnified party failed to give the
notice required under subsection (c) above, then each indemnifying party shall
contribute to such amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company on the one hand and Canaccord on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative benefits received by the
Company on the one hand and Canaccord on the other shall be deemed to be in the
same proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company, bear to the total underwriting discounts,
commissions and other fees received by Canaccord. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company on the one hand or
Canaccord on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and Canaccord agree that it would not be just and equitable if
contributions pursuant to this subsection (d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this subsection (d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (d), Canaccord shall not be required to contribute any amount in
excess of the amount by which the total price at which the Placement Shares
distributed to the public by it were offered to the public exceeds the amount of
any damages which Canaccord has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

  (e) Obligations. The obligations of the Company under this Section 10 shall be
in addition to any liability which the Company may otherwise have and shall
extend, upon the same terms and conditions, to each person, if any, who controls
Canaccord within the meaning of the Securities Act; and the obligations of
Canaccord under this Section 10 shall be in addition to any liability which
Canaccord may otherwise have and shall extend, upon the same terms and
conditions, to each officer and director of the Company and to each person, if
any, who controls the Company within the meaning of the Securities Act.

11. Representations and Agreements to Survive Delivery. All representations and
warranties of the Company herein or in certificates delivered pursuant hereto
shall remain operative and in full force and effect regardless of (i) any
investigation made by or on behalf of Canaccord, any controlling persons, or the
Company (or any of their respective officers, directors or controlling persons),
(ii) delivery and acceptance of the Placement Shares and payment therefor or
(iii) any termination of this Agreement.

 

-32-



--------------------------------------------------------------------------------

12. Termination.

 

  (a) Canaccord shall have the right to terminate this Agreement at any time by
giving notice as hereinafter specified if (i) any Material Adverse Effect has
occurred, or any development that is reasonably expected to cause a Material
Adverse Effect has occurred or any other event has occurred which, in the sole
judgment of Canaccord, may materially impair Canaccord’s ability to proceed with
the offering to sell the Shares, (ii) the Company shall have failed, refused or
been unable, at or prior to any Settlement Date, to perform any agreement on its
part to be performed hereunder, (iii) any other condition of Canaccord’s
obligations hereunder is not fulfilled, or (iv) any suspension or limitation of
trading in the shares of Common Stock of the Company on the Principal Trading
Market shall have occurred. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(j)
(Expenses), Section 10 (Indemnification), Section 11 (Survival of
Representations), Section 12(f) (Termination), Section 17 (Applicable Law;
Consent to Jurisdiction) and Section 18 (Waiver of Jury Trial) hereof shall
remain in full force and effect notwithstanding such termination. If Canaccord
elects to terminate this Agreement as provided in this Section 12(a), Canaccord
shall provide the required notice as specified in Section 13 (Notices).

 

  (b) The Company shall have the right to terminate this Agreement in its sole
discretion at any time by giving ten (10) days notice as hereinafter specified.
Any such termination shall be without liability of any party to any other party
except that the provisions of Section 7(j), Section 10, Section 11,
Section 12(f), Section 17 and Section 18 hereof shall remain in full force and
effect notwithstanding such termination.

 

  (c) In addition to, and without limiting Canaccord’s rights under
Section 12(a), Canaccord shall have the right to terminate this Agreement in its
sole discretion at any time after the date of this Agreement by giving ten
(10) days notice as hereinafter specified. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(j), Section 10, Section 11, Section 12(f), Section 17 and Section 18
hereof shall remain in full force and effect notwithstanding such termination.

 

  (d) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 12(a), 12(b) or 12(c) above or otherwise by mutual
agreement of the parties; provided that any such termination by mutual agreement
shall in all cases be deemed to provide that Section 7(j), Section 10,
Section 11, Section 12(f), Section 17 and Section 18 shall remain in full force
and effect.

 

-33-



--------------------------------------------------------------------------------

  (e) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
Canaccord or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date for any sale of Placement Shares, such Placement
Shares shall settle in accordance with the provisions of this Agreement.

 

  (f) In the event that the Company terminates this Agreement, as permitted
under Section 12(b), the Company shall be under no continuing obligation, either
pursuant to this Agreement or pursuant to the Engagement Letter dated July 17,
2013 between the Company and Canaccord, to utilize the services of Canaccord in
connection with any sale of securities of the Company or to pay any compensation
to Canaccord other than compensation with respect to sales of Placement Shares
subscribed on or before the termination date and the Company shall be free to
engage other placement agents and underwriters from and after the termination
date with no continuing obligation to Canaccord.

13. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing and if sent to Canaccord, shall be delivered to:

Canaccord Genuity Inc.

99 High Street, Suite 1200

Boston, Massachusetts 02110

Attention: ECM, General Counsel

With a copy to:

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Attention: Thomas S. Levato, Esq.

or if sent to the Company, shall be delivered to:

EnteroMedics Inc.

2800 Patton Road

St. Paul, MN 55113

Attention: Chief Financial Officer

With a copy to:

Dorsey & Whitney LLP

50 South Sixth Street, Suite 1500

Minneapolis, MN 55402

Attention: Timothy S. Hearn, Esq.

 

-34-



--------------------------------------------------------------------------------

Each party to this Agreement may change such address for notices by sending to
the other party to this Agreement written notice of a new address for such
purpose. Each such notice or other communication shall be deemed given (i) when
delivered personally or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., eastern time, on a Business Day or, if such
day is not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier,
(iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid), and
(iv) if sent by email, on the Business Day on which receipt is confirmed by the
individual to whom the notice is sent, other than via auto-reply. For purposes
of this Agreement, “Business Day” shall mean any day on which the Principal
Trading Market and commercial banks in the city of New York are open for
business.

14. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Canaccord and their respective successors and the
affiliates, controlling persons, officers and directors referred to in
Section 10 hereof. References to any of either of the parties contained in this
Agreement shall be deemed to include the successors and permitted assigns of
such party. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement.
Neither party may assign its rights or obligations under this Agreement without
the prior written consent of the other party, provided, however, that Canaccord
may assign its rights and obligations hereunder to an affiliate of Canaccord
without obtaining the Company’s consent.

15. Adjustments for Stock Splits. The parties acknowledge and agree that all
share related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Shares.

16. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and placement notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Canaccord. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

17. Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that

 

-35-



--------------------------------------------------------------------------------

such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof
(certified or registered mail, return receipt requested) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

18. Waiver of Jury Trial. The Company and Canaccord hereby irrevocably waive any
right either may have to a trial by jury in respect of any claim based upon or
arising out of this agreement or any transaction contemplated hereby.

19. Absence of Fiduciary Duties. The parties acknowledge that they are
sophisticated in business and financial matters and that each of them is solely
responsible for making its own independent investigation and analysis of the
transactions contemplated by this Agreement. They further acknowledge that
Canaccord has not been engaged by the Company to provide, and has not provided,
financial advisory services in connection with the terms of the offering and
sale of the Shares nor has Canaccord assumed at any time a fiduciary
relationship to the Company in connection with such offering and sale. The
parties also acknowledge that the provisions of this Agreement fairly allocate
the risks of the transactions contemplated hereby among them in light of their
respective knowledge of the Company and their respective abilities to
investigate its affairs and business in order to assure that full and adequate
disclosure has been made in the Registration Statement and the Prospectus (and
any amendments and supplements thereto). The Company hereby waives, to the
fullest extent permitted by law, any claims it may have against Canaccord for
breach of fiduciary duty or alleged breach of fiduciary duty and agrees
Canaccord shall have no liability (whether direct or indirect) to the Company in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on behalf of or in right of the Company, including stockholders,
employees or creditors of Company.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile or email transmission.

 

-36-



--------------------------------------------------------------------------------

If the foregoing accurately reflects your understanding and agreement with
respect to the matters described herein please indicate your agreement by
countersigning this Agreement in the space provided below.

 

Very truly yours, ENTEROMEDICS INC. By:   /s/ Mark B. Knudson Name:   Mark B.
Knudson, Ph.D. Title:   Chief Executive Officer ACCEPTED as of the date
first-above written: CANACCORD GENUITY INC. By:   /s/ Jeffrey Barlow Name:  
Jeffrey Barlow Title:  

Senior Managing Director, Head of U.S.

Investment Banking

[Signature page to Equity Distribution Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

The Authorized Representatives of the Company are as follows:

 

Name and Office / Title

 

E-mail Address

 

Telephone Numbers

 

Fax Number

Mark B. Knudson, Ph.D.

Chief Executive Officer

  mbknudson@enteromedics.com  

Office: (651) 634-3033

Cell:

  (651) 634-3212

Greg S. Lea

Senior Vice President, Chief Financial Officer and Chief Operating Officer

  glea@enteromedics.com  

Office: (651) 789-2764

Cell:

  (651) 634-3212    

Office:

Cell:

     

Office:

Cell:

 

The Authorized Representatives of Canaccord are as follows:

 

Name and Office / Title

 

E-mail Address

 

Telephone Numbers

 

Fax Number

Jennifer Pardi, Managing Director, Equity Capital Markets  
jpardi@canaccordgenuity.com  

Office: (617) 788-1554

Cell:

  (617) 788-1553    

Office:

Cell:

     

Office:

Cell:

     

Office:

Cell:

 



--------------------------------------------------------------------------------

SCHEDULE 2

 

Subsidiary

  

Jurisdiction of Incorporation

EnteroMedics Europe Sárl (EnteroMedics Europe)

   Switzerland



--------------------------------------------------------------------------------

EXHIBIT A

OFFICER’S CERTIFICATE

I, [name of executive officer], the [title of executive officer] of EnteroMedics
Inc. (“Company”), a Delaware corporation, do hereby certify in such capacity and
on behalf of the Company pursuant to Section 7(n) of the Equity Distribution
Agreement dated [            ], 2013 (the “Distribution Agreement”) between the
Company and Canaccord Genuity Inc., to the best of my knowledge that:

(i) The representations and warranties of the Company in Section 6 of the
Distribution Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and
(B) to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and

(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Distribution Agreement
at or prior to the date hereof.

 

    Date:                          By:           Name:       Title: